DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of preliminary amendment filed on 11/09/2020 in which claims 1-19 are currently amended. By this amendment, claims 1-19 are currently amended.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/09/2020 has been considered and placed of record. An initialed copy is attached herewith.
Claim Objections
Claim 17 is objected to because of the following informalities:  In claim 17, the limitations of “An drive system” should and would read for examination purpose-- A drive system --.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 and 19 are rejected under 35 U.S.C. 102(a)(1)|(a)(2) as being anticipated by Bishop GB 2545700.
Regarding claim 1: Bishop at least discloses and shows in Figs. 1 and 3: A battery module(10) for a traction battery of an electric vehicle (EV), wherein the battery module comprises a number N of battery cells(C1…C4), each having a first terminal and a second terminal(see Fig. 1), as well as a configuration circuit(20) for selectively configuring(as shown in Figs. 2a to 2e) the interconnection of the battery cells(C1…C4) to change a module pole voltage (MS)(12V Full capacity, Fig. 2a…2e; 24V full capacity, Fig. 2C; 24V ½ capacity, Fig. 2d)(note-the individual banks of cells Cl to C4 may be formed of 4 sets of 3V cells which may be arranged in series, or they may be interconnected by controllable switches in a matrix type arrangement in which the cells within the banks can be interconnected in different ways) between battery-module terminals(12,14) of the battery module(10), and wherein the configuration circuit(20) is connected to all first and second terminals of the battery cells and arranged to form a first number S of battery-cell groups(S=4)(C11….C14), each containing a second number P of battery cells(P=4)(4 parallel modules (C11…C14; C21…C24; C31…C34; C41…C44)), in that the configuration circuit can connect all battery cells(C11….C44)(16 cells in total) of a battery-cell group in parallel and interconnect the battery-cell groups in series(see abstract; page 8, lines 1-14), wherein the selectable interconnection configurations meet the condition P x S = N (4 x 4=16).
Regarding claim 2, Bishop further discloses(see Fig. 1), wherein the configuration circuit (20) has electrically controllable switching elements (see switches in switching circuit 20); and, in (N-2) (4-2=2)battery cells (C2, C3) of the N(N=4) battery cells (C1, C2, C3, C4), the first terminal (positive terminal of Cells Ci) (not labeled but being the positive terminals of the respective cell Ci; i=1 to 4) can be connected electrically to the first terminals (note- as the switches in the configuration circuitry closes, the respective positive terminals of the respective cells Ci, i=1 to 4 are connected) of two other battery cells (C1, C2; C3, C4) of the N battery cells (C1, C2, C3, C4), and the second terminal (not labeled but being the negative terminal of respective cells Ci) can be connected electrically 20to the second terminals (negative terminal) of these two other battery cells (C1, C2; C3, C4) by means of a corresponding one of the controllable switching elements (switch elements of configuration circuit), and the first terminal (positive terminal of respective cells Ci) can be connected electrically to the second terminal (negative terminal of respective cells Ci) of a first battery cell (C1; C2) of the two other battery cells (C1, C2; C3, C4), and the second terminal (negative terminal of respective cells Ci) can be connected electrically to a first terminal (positive terminal) of a second battery cell (C3, C4) of the two other 25battery cells (C1, C2; C3, C4) by means of a corresponding one of the controllable switching elements(switch elements in configuration circuit 20).
Regarding claim 3, Bishop discloses all the claimed invention as set forth and discussed above in claim 2. Bishop further discloses (see Fig. 1), wherein, in a terminal battery cell (C1, C4) of the N battery cells (C1, C2, C3, C4), the first terminal (positive terminal) and the second terminal (negative terminal) can be connected to a corresponding first terminal 30(positive terminal) or second terminal (negative terminal) of one of the (N-2) battery cells (C2; C3) by means of a corresponding one of the controllable switching elements (switch elements in configuration circuit 20).
Regarding claim 4, Bishop discloses all the claimed invention as set forth and discussed above in claim 3. Bishop further discloses(see Fig. 1), wherein, in a terminal battery cell (C1, C4) of the N battery cells (C1, C2, C3, C4), one of the first terminal (positive terminal) and the second terminal (negative terminal) is connected to one of the two battery- module terminals (12, 14), and the other of the first terminal (positive terminal) and the second terminal (negative terminal) 5can additionally be connected to one of the terminals (positive terminal of the respective cell Ci; negative terminal of the respective cell Ci) of the one battery cell (C2; C3) of the (N-2) battery modules by means of a corresponding one of the controllable switching elements (switch elements in configuration circuit 20), wherein it is possible to connect the second terminal (negative terminal) of the terminal battery cell (C1) to the first terminal (positive terminal) of the one battery cell (C2) of the (N-2) battery cells (C2, C3) when 10the first terminal (positive terminal) of the terminal battery cell (C1) is connected to one of the two battery-module terminals (12), and it is possible to connect the first terminal (positive terminal) of the terminal battery cell (C4) to the second terminal (negative terminal) of the one battery cell (C3) of the (N-2) battery cells (C2, C3) when the second terminal (negative terminal) of the terminal battery cell (C4) is connected to one of the two 15battery-module terminals (14).
Regarding claim 5, Bishop discloses all the claimed invention as set forth and discussed above in claim 1. Bishop further discloses, wherein the controllable switching elements (switch elements in configuration circuit 20) each have at least one power semiconductor that is controllable as a switch(note-switching circuitry comprises a plurality of FETs (Field Effect Transistors). These are cheap, robust and easily controllable devices and as such suitable for interconnecting the individual cells and/or banks; see page 5, lines 1-10; page 12, lines 32-36).
Regarding claim 6, Bishop discloses all the claimed invention as set forth and discussed above in claim 1. Bishop further discloses, wherein the switching elements (switch elements in configuration circuit 20) each have at least one power semiconductor from the following group, consisting of: insulated-gate bipolar transistors, power metal oxide semiconductor field-effect transistors, and thyristor switches ( see page 12, lines 32-36).
Regarding claim 7, Bishop discloses all the claimed invention as set forth and discussed above in claim 1. Bishop further discloses, wherein the battery cells (C1…C4) are each secondary cells and have a battery-cell voltage (12V each as conferred by Figs. 2a-2e); and
the battery-module voltage(24V in Fig. 2c; 48V in Fig. 2e depending in the switching configuration; see page 5, lines 1-10)(note-the individual banks of cells Cl to C4 may be formed of 4 sets of 3V cells which may be arranged in series, or they may be interconnected by controllable switches in a matrix type arrangement in which the cells within the banks can be interconnected in different ways); and the battery-module voltage (depending on the configuration series/parallel/series-parallel of the unit cells C1…C4) of the battery module (10) can be configured in stages, with the magnitude of the battery-cell voltage (ZS) in a range from a battery-cell voltage BS) up to the N-fold battery-cell voltage (N x ZS)(4 x 12V=48V in case of Fig. 2e), by controlling the controllable switching elements(switch elements in configuration circuit 20) accordingly(see page 18, lines 6 to page 19, line 28).
Regarding claim 8, Bishop discloses all the claimed invention as set forth and discussed above in claim 1. Bishop further discloses, wherein the battery module (10) also has: a battery-module control unit (35)(see Fig. 1) that is operatively connected to the controllable switching elements (switch elements in configuration circuit 20) of the configuration circuit (20) of the battery moduleWO 2019/214824PCT/EP2018/06215524 (10); a battery-module control input (60)(Fig. 6)(see page)(note- port 60 is both an input and output port, outputting control signals to control other battery modules 70 and 80 within the cluster; page 21, lines 27-37) for receiving a battery-module voltage control signal (as output by port 60) for setting a selectable battery-module voltage (MS) at the battery-module terminals (12, 14), wherein the battery-module control input (as output by port 60) is operatively 5connected to the battery-module control unit (35); and wherein the battery-module control unit (35) is arranged to control the configuration circuit (20) according to the battery-module voltage control signal (as output by output/input port 60; see Fig. 6) such that the interconnection of the N battery cells (C1,C2,C3,C4) of the battery module (10) is configured in such a way that the battery-module voltage (MS) is set according to the 10battery-module voltage control signal (as output by output/input port 60; see Fig. 6)(see page 16, line 35 to page 19, line 28).
Regarding claim 9, Bishop discloses all the claimed invention as set forth and discussed above in claim 1. Bishop further discloses, wherein all battery cells (C1…C4) are arranged next to each other in the battery module in such a way that, in the adjacent battery cells, the first terminals (positive terminal of cell Ci) and the second terminals (negative terminal of cell Ci) of the adjacent battery cells are next to each other (see Figs. 1-3).
Regarding claim 10: Bishop at least discloses and shows in Figs. 1, 3, 6 and 7: A traction battery(170) comprising: at least two traction battery terminals (12,14), a plurality of battery modules (10,70,80)(see Fig.6), and a traction battery control unit (35), wherein each battery module comprises a number N(N=4) of battery cells (C1, C2, C3, C4), each having a first terminal(positive terminal of respective cells Ci, i=1 to 4) and a second terminal(negative terminal of respective cells Ci, i=1 to 4), as well as a configuration circuit (20) for selectively configuring the interconnection of the battery cells to change a module pole voltage (MS) between battery-module terminals (12, 14) of the battery module,   wherein the battery module comprises a number N of battery cells(C1…C4), each having a first terminal and a second terminal(see Fig. 1), as well as a configuration circuit(20) for selectively configuring(as shown in Figs. 2a to 2e)(see page 17, lines 1-34) the interconnection of the battery cells(C1…C4) to change a module pole voltage (MS)(12V Full capacity, Fig. 2a…2e; 24V full capacity, Fig. 2C; 24V ½ capacity, Fig. 2d)(note-the individual banks of cells Cl to C4 may be formed of 4 sets of 3V cells which may be arranged in series, or they may be interconnected by controllable switches in a matrix type arrangement in which the cells within the banks can be interconnected in different ways)(see page 17, line 1 to page 21, line 9) between battery module terminals (12, 14)(see Fig. 1) of the battery module (170), wherein the configuration circuit(20) is connected to all first and second terminals of the battery cells(C1…C4) and arranged to form a first number S(S=4)(C11….C14)(see Fig. 3) of battery-cell groups, each containing a second number P of battery cells(P=4)(4 parallel modules (C11…C14; C21…C24; C31…C34; C41…C44)), in that the configuration circuit can connect all battery cells of a battery-cell group in parallel and interconnect the battery-cell groups in series(see abstract; page 8, lines 1-14), wherein the selectable interconnection configurations meet the condition P x S = N (4 x 4=16) and, and wherein the traction battery control unit(35) is operatively connected to the respective battery-module control inputs(60)(see page 21, lines 30-37; page 22, lines 28-34) of the battery modules (10,70,80)(see page 22, lines 1-22) via a battery-module control output (60).
Regarding claim 11, Bishop discloses, wherein the traction battery control unit (35), via the battery-module control output(60) and the respective battery-module control inputs(60) (note 60 is both input and output port)(see page 21, lines 30-37) of the battery modules(10,70,80) is coupled communicatively via a communication bus (50) (see Fig. 6, page 21, lines 27-37).
Regarding claim 12, Bishop discloses, wherein the traction battery control unit (35) is further coupled to a charging voltage unit (energy source 110)(see Figs. 4A-4B) 6that is arranged to determine the magnitude of an available charging voltage (LS) (see signals labeled “charging” in Fig. 6) and transmit it to the traction battery control unit(see page 20, lines 17-page 21, line 9).
Regarding claim 13, Bishop discloses, wherein the traction battery control unit (35) is arranged to control the several battery modules (10,70,80) in order to configure the traction battery (170)(see Fig. 6) as a whole in such a way that, at the two traction battery terminals (12, 14), a traction battery voltage (BS) is set that matches the available charging voltage (LS) (see page 20, lines 17-page 21, line 9 and Fig. 5).
Regarding claim 14, Bishop discloses, wherein the traction battery control unit (35) is further arranged to control the several battery modules (10, 70, 80) when electrical energy is drawn from the traction battery (170), in order to configure the traction battery (170) in such a way that, at the two traction battery terminals (12, 14), a traction battery voltage (BS) can be set that matches a predetermined drive voltage (AS) for supplying energy to an electric drive (motor 120 of an electric bike)(see page 22, lines 36 to page 23, line 34).
Regarding claim 15, Bishop discloses all the claimed invention as set forth and discussed above in claim 14. Bishop further teaches, wherein the electric drive (electric motor 120 of electric bike) has an efficiency profile according to which the drive (electric motor 120 of electric bike) works in an energy-efficient manner in a predetermined range of a drive voltage (AS) provided to the drive (electric motor 120 of electric bike), and the traction battery control unit (35) is further arranged to control the several battery modules (10,70,80), when the traction battery (170) is to deliver energy to the drive (120), in order to configure the traction battery (170) in such a way that the traction battery voltage (AS) set at the two traction battery terminals(12,14) is within the predetermined efficiency range of the efficiency profile of the electric drive (120), or comes as close to it as possible(see page 23, line 17 to page 24, line 20)
Regarding claim 16, Bishop discloses all the claimed invention as set forth and discussed above in claim 10. Bishop further teaches, wherein the battery modules (10,70,80) are connected to each other in series between the two traction battery terminals(12,14)(note- Within the battery unit as a whole the switching circuitry is arranged so that the banks themselves can be connected in series with each other, in parallel with each other, or in a mixture of the two, or a bank may be isolated from the terminals; see page 19, line 30 to page 20, line 2).
Regarding claim 17, Bishop at least discloses and shows in Figs. 1,5-7: A dive system having at least one electric motor (120) as an electric dive, and a traction battery (170) traction battery(170) for supplying the electric motor (electric motor 120 of electric bike) with electrical energy, wherein the traction battery(170) comprises: at least two traction battery terminals (12,14), a plurality of battery modules (10,70,80)(see Fig.6), and a traction battery control unit (35), wherein each battery module comprises a number N(N=4) of battery cells (C1, C2, C3, C4), each having a first terminal(positive terminal of respective cells Ci, i=1 to 4) and a second terminal(negative terminal of respective cells Ci, i=1 to 4), as well as a configuration circuit (20) for selectively configuring the interconnection of the battery cells to change a module pole voltage (MS) between battery-module terminals (12, 14) of the battery module, wherein the battery module comprises a number N of battery cells(C1…C4), each having a first terminal and a second terminal(see Fig. 1), as well as a configuration circuit(20) for selectively configuring(as shown in Figs. 2a to 2e)(see page 17, lines 1-34) the interconnection of the battery cells(C1…C4) to change a module pole voltage (MS)(12V Full capacity, Fig. 2a…2e; 24V full capacity, Fig. 2C; 24V ½ capacity, Fig. 2d)(note-the individual banks of cells Cl to C4 may be formed of 4 sets of 3V cells which may be arranged in series, or they may be interconnected by controllable switches in a matrix type arrangement in which the cells within the banks can be interconnected in different ways)(see page 17, line 1 to page 21, line 9) between battery module terminals (12, 14)(see Fig. 1) of the battery module (170), wherein the configuration circuit(20) is connected to all first and second terminals of the battery cells(C1…C4) and arranged to form a first number S(S=4)(C11….C14)(see Fig. 3) of battery-cell groups, each containing a second number P of battery cells(P=4)(4 parallel modules (C11…C14; C21…C24; C31…C34; C41…C44)), in that the configuration circuit can connect all battery cells of a battery-cell group in parallel and interconnect the battery-cell groups in series(see abstract; page 8, lines 1-14), wherein the selectable interconnection configurations meet the condition P x S = N (4 x 4=16) and, and wherein the traction battery control unit(35) is operatively connected to the respective battery-module control inputs(60)(see page 21, lines 30-37; page 22, lines 28-34) of the battery modules (10,70,80)(see page 22, lines 1-22) via a battery-module control output (60).
Regarding claim 19, Bishop at least discloses and shows in Figs. 1,5-7: An electric vehicle (EV)(electric bike) having an electric drive (electric motor 120 of electric bike) dive system comprising at least one electric motor (120) as an electric dive, and a traction battery (170) traction battery(170) for supplying the electric motor (electric motor 120 of electric bike) with electrical energy, wherein the traction battery(170) comprises: at least two traction battery terminals (12,14), a plurality of battery modules (10,70,80)(see Fig.6), and a traction battery control unit (35), wherein each battery module comprises a number N(N=4) of battery cells (C1, C2, C3, C4), each having a first terminal(positive terminal of respective cells Ci, i=1 to 4) and a second terminal(negative terminal of respective cells Ci, i=1 to 4), as well as a configuration circuit (20) for selectively configuring the interconnection of the battery cells to change a module pole voltage (MS) between battery-module terminals (12, 14) of the battery module, wherein the battery module comprises a number N of battery cells(C1…C4), each having a first terminal and a second terminal(see Fig. 1), as well as a configuration circuit(20) for selectively configuring(as shown in Figs. 2a to 2e)(see page 17, lines 1-34) the interconnection of the battery cells(C1…C4) to change a module pole voltage (MS)(12V Full capacity, Fig. 2a…2e; 24V full capacity, Fig. 2C; 24V ½ capacity, Fig. 2d)(note-the individual banks of cells Cl to C4 may be formed of 4 sets of 3V cells which may be arranged in series, or they may be interconnected by controllable switches in a matrix type arrangement in which the cells within the banks can be interconnected in different ways)(see page 17, line 1 to page 21, line 9) between battery module terminals (12, 14)(see Fig. 1) of the battery module (170), wherein the configuration circuit(20) is connected to all first and second terminals of the battery cells(C1…C4) and arranged to form a first number S(S=4)(C11….C14)(see Fig. 3) of battery-cell groups, each containing a second number P of battery cells(P=4)(4 parallel modules (C11…C14; C21…C24; C31…C34; C41…C44)), in that the configuration circuit can connect all battery cells of a battery-cell group in parallel and interconnect the battery-cell groups in series(see abstract; page 8, lines 1-14), wherein the selectable interconnection configurations meet the condition P x S = N (4 x 4=16) and, and wherein the traction battery control unit(35) is operatively connected to the respective battery-module control inputs(60)(see page 21, lines 30-37; page 22, lines 28-34) of the battery modules (10,70,80)(see page 22, lines 1-22) via a battery-module control output (60).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop GB 2545700 in view of Dunn et al., (Dunn) EP 4033633.
Regarding claim 18, Bishop discloses all the claimed invention as set forth and discussed above in claim 17. Bishop further teaches the electric motor (120) but stayed silent regarding the type of electric motor.
However Dunn teaches and shows in Fig. 1, factual evidence of, wherein the electric motor (electric motor 120 of electric bike)is a direct-current motor that is connected to the traction battery (105) or a three-phase motor(AC motor 102) that is connected to the traction battery(105) via an inverter(107). 
Bishop and Dunn are energy storage system analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combining the teachings of Dunn into the reconfigurable energy system by selecting the motor in the system of Bishop to be a direct-current motor that is connected to the traction battery or a three-phase motor that is connected to the traction battery via an inverter, as taught by Dunn, in order to yield the predictable results of providing the energy for at least one electric machine and it is further known in the art that more recent vehicles implement multiphase AC motors, e.g., synchronous machines and induction machines, and can typically not be operated directly with the electricity provided by the available one or more energy source elements and/or one or more electrical storage elements.
Accordingly claim 18 would have been obvious.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        September 16, 2022